—In a negligence action to recover damages for personal injuries, etc., defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated January 12, 1978, as denied their motion pursuant to CPLR 603 for a severance of plaintiffs’ claims and for separate trials thereof. Order affirmed insofar as appealed from, with $50 costs and disbursements. On this record, the denial of defendants’ motion was within the discretion conferred on the trial court by CPLR 603. Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.